Fourth Court of Appeals
                                              San Antonio, Texas
                                                       August 19, 2015

                                                 No. 04-15-00439-CR
                                               Christopher J. PADILLA,
                                                       Appellant


                                                             v.

                                              THE STATE OF TEXAS,
                                                    Appellee

                            From the 399th Judicial District Court, Bexar County, Texas
                                          Trial Court No. 2013CR4827
                                     Honorable Ray Olivarri, Judge Presiding

                                              ORDER
      Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
September 16, 2015.

                                                                  PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Dayna L. Jones                                                Nicolas A. LaHood
1800 McCullough Ave                                               District Attorney, Bexar County
San Antonio, TX 78212                                             101 W. Nueva, Suite 370
                                                                  San Antonio, TX 78205
Sachiko Nagao
Official Court Reporter for the 399th District Court
Cadena Reeves Justice Center
300 Dolorosa, Suite 1054
San Antonio, TX 78205